—Appeal by defendant from a judgment of the Supreme Court, Queens County (Browne, J.), *481rendered December 18, 1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence and incriminating statements (Naro, J.).
Judgment affirmed.
We reject appellant’s contention concerning the reliability of the information received by the arresting officer. That information, including a description, came from a second officer from whose presence it is rather clear the defendant had fled just a few seconds before the arresting officer arrived at the scene. Under the circumstances, there was probable cause for the arrest and the testimony of the second officer was not necessary to establish probable cause at the suppression hearing. Lazer, J. P., O’Connor, Niehoff and Kooper, JJ., concur.